Name: Commission Implementing Regulation (EU) 2017/1433 of 7 August 2017 entering a name in the register of protected designations of origin and protected geographical indications (Ã tajerski hmelj (PGI))
 Type: Implementing Regulation
 Subject Matter: Europe;  marketing;  plant product;  regions of EU Member States;  consumption
 Date Published: nan

 8.8.2017 EN Official Journal of the European Union L 205/63 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1433 of 7 August 2017 entering a name in the register of protected designations of origin and protected geographical indications (Ã tajerski hmelj (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(3)(a) thereof, Whereas: (1) Pursuant to Article 50(2)(a) of Regulation (EU) No 1151/2012, Slovenia's application to register the name Ã tajerski hmelj as protected geographical indication (PGI) was published in the Official Journal of the European Union (2). (2) Ã tajerski hmelj is a hop plant. Its name means Styrian hops. Styria is the name of a historical region related to the territories of Austria and Slovenia. (3) On 26 August 2016 the Commission received the notice of opposition and the reasoned statement of opposition from Austria. The Commission forwarded the notice of opposition and the reasoned statement of opposition sent by Austria to Slovenia on 12 September 2016. Additional documents completing the reasoned statement of opposition were received by the Commission on 20 October 2016. (4) Austria opposed to the registration of the name Ã tajerski hmelj because it would jeopardise the existence of Austrian-Styrian hops. Styrian hops (Steirischer Hopfen) is used in beer-making and the designation Styrian beer from Styrian hops (Steirisches Bier aus steirischem Hopfen) is also a brand developed by Brau Union Ã sterreich AG over decades both nationally and internationally. The registration of the name Ã tajerski hmelj therefore would damage the economic interests both of members of the Association of Hops Producers and of Austrian breweries. (5) Finding such opposition admissible, by letter dated 13 December 2016, including the additional documents sent by Austria to complete the reasoned statement of opposition, the Commission invited Slovenia and Austria to engage in appropriate consultations for a period of three months to seek agreement among themselves in accordance with their internal procedures. (6) An agreement was reached between the parties. Slovenia communicated the results of the agreement to the Commission on 6 March 2017. (7) Slovenia and Austria concluded that the use of the terms Hopfen aus der Steiermark (Hops from Styria) and Hopfen aus der SÃ ¼dsteiermark (Hops from Southern Styria) referring to products produced in these two Austrian regions should continue to be allowed on the market even after the registration of the term Ã tajerski hmelj as PGI. They recognised that Hopfen aus der Steiermark and Hopfen aus der SÃ ¼dsteiermark are clearly connected to Austria, do not represent in itself a misuse, imitation or evocation of Ã tajerski hmelj and are not likely to mislead the consumers as to the true origin of the product. (8) In any event, in order to avoid any confusion for consumers, Slovenia and Austria agreed that when using the terms Hopfen aus der Steiermark or Hopfen aus der SÃ ¼dsteiermark on the market, clear additional reference to the Austrian origin should be made in labelling or presentation, by means of wording, symbols or presentation, in the same field of vision of the name. Austrian producers should not use elements referring to Slovenia in the packaging. When the products bearing the names Hopfen aus der Steiermark or Hopfen aus der SÃ ¼dsteiermark are exported they could only be translated into Austrian Hops. When the name Ã tajerski hmelj needs to be translated into German language the term Ã tajerski should be maintained as such and no reference should be made to Steiermark or SÃ ¼dsteiermark. (9) The Commission notes that the agreement recognises that Ã tajerski hmelj fulfils the requirements for registration as PGI and sets out certain lawful conditions aiming at ensuring fair usage of the related rights. (10) In the light of the above, the name Ã tajerski hmelj should be entered in the Register of protected designations of origin and protected geographical indications, HAS ADOPTED THIS REGULATION: Article 1 The name Ã tajerski hmelj (PGI) is registered. The name in the first paragraph identifies a product from Class 1.8. Other products of Annex I to the Treaty (spices etc.) of Annex XI to Commission Implementing Regulation (EU) No 668/2014 (3). Article 2 The terms Hopfen aus der Steiermark or Hopfen aus der SÃ ¼dsteiermark referring to hops produced in the Austrian regions of Styria and Southern Styria may continue to be used on the market provided that clear additional reference to the Austrian origin is made in labelling or presentation, by means of wording, symbols or presentation, in the same field of vision of the name. Austrian producers shall not use elements referring to Slovenia in the packaging. Article 3 The terms Hopfen aus der Steiermark or Hopfen aus der SÃ ¼dsteiermark used for the marketing of hops produced in the Austrian regions of Styria and Southern Styria may only be translated into Austrian Hops. When the name Ã tajerski hmelj is translated into German language the term Ã tajerski shall be maintained as such and no reference shall be made to the terms Steiermark or SÃ ¼dsteiermark. Article 4 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 August 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 14.12.2012, p. 1. (2) OJ C 194, 1.6.2016, p. 6. (3) Commission Implementing Regulation (EU) No 668/2014 of 13 June 2014 laying down rules for the application of Regulation (EU) No 1151/2012 of the European Parliament and of the Council on quality schemes for agricultural products and foodstuffs (OJ L 179, 19.6.2014, p. 36).